 Case 4:19-cv-13511-MFL-APP ECF No. 7 filed 05/20/20          PageID.59    Page 1 of 2




                      UNITED STATES DISTRICT COURT
                      EASTERN DISTRICT OF MICHIGAN
                           SOUTHERN DIVISION

FOREST JOHNSON,

      Plaintiff,                                      Case No. 19-cv-13511
                                                      Hon. Matthew F. Leitman
v.

M. CARD, et al.,

     Defendants.
__________________________________________________________________/

         ORDER DENYING WITHOUT PREJUDICE PLAINTIFF’S
             MOTION TO APPOINT COUNSEL (ECF No. 6)

      In this prisoner civil-rights action, Plaintiff Forest Johnson alleges that

Defendants conspired to prevent him from finishing a drug treatment program that

Johnson needed to complete in order to be eligible for an early release from prison.

(See Compl., ECF No. 1.) Johnson has now requested that the Court appoint him

counsel. (See Mot., ECF No. 6.)

      Pursuant to 28 U.S.C. § 1915, “[t]he court may request an attorney to represent

any person unable to afford counsel.” 28 U.S.C. § 1915(e)(1) (emphasis added).

“Appointment of counsel in a civil case is not a constitutional right. It is a privilege

that is justified only by exceptional circumstances.” Lavado v. Keohane, 992 F.2d

601, 605-06 (6th Cir. 1993) (internal quotations and citations omitted). See

also Lanier v. Bryant, 332 F.3d 999, 1006 (6th Cir. 2003) (affirming order denying
 Case 4:19-cv-13511-MFL-APP ECF No. 7 filed 05/20/20         PageID.60   Page 2 of 2




prisoner’s motion to appoint counsel in civil action).       Relevant considerations

include the type of case, the plaintiff’s ability to represent himself, the complexity

of the factual and legal issues involved, and the claim’s relative merits. See Lavado,

992 F.2d at 605-06.

       Here, Johnson has not yet established that “exceptional circumstances”

warrant the appointment of counsel. Nor has he yet shown that he is unable to

represent himself in this action. Thus, the Court is not yet persuaded that the

appointment of counsel is necessary or appropriate at this time.

       For all of the reasons stated above, Johnson’s motion to appoint counsel (ECF

No. 6) is DENIED WITHOUT PREJUDICE. Johnson may renew his motion, if

appropriate, at a later stage of this litigation.

       IT IS SO ORDERED.

                                          s/Matthew F. Leitman
                                          MATTHEW F. LEITMAN
                                          UNITED STATES DISTRICT JUDGE

Dated: May 20, 2020


I hereby certify that a copy of the foregoing document was served upon the parties
and/or counsel of record on May 20, 2020, by electronic means and/or ordinary mail.

                                          s/Holly A. Monda
                                          Case Manager
                                          (810) 341-9764
